Citation Nr: 1017637	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for foot problems, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by constellation of symptoms including 
multiple arthralgias, myalgias, alleged muscle spasms, and 
bowel irregularities suggestive of irritable bowel syndrome 
(also claimed as joint pains) as due to an undiagnosed 
illness (multiple disabilities claim).

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
August 1991, and from July 1999 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The RO in Philadelphia, Pennsylvania, currently has 
jurisdiction over the Veteran's VA claims folders.

In June 2007, the Board remanded the Veteran's case to the RO 
to comply with his hearing request.  He subsequently provided 
testimony at a hearing before the undersigned in October 
2007.  A transcript of this hearing has been associated with 
the Veteran's VA claims folders.

In April 2008, the Board remanded this case to the RO for 
further development regarding the Veteran's contention that 
there were outstanding medical records relevant to his case 
that were not on file.  The record reflects that additional 
evidence was subsequently requested and associated with the 
claims folders.

In view of the foregoing, the Board finds that the prior 
remand directives have been completed.  Accordingly, a new 
remand is not required in order to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

3.  Giving the Veteran the benefit of the doubt, the record 
reflects that his foot problems, as well as the constellation 
of symptoms such as multiple arthralgias, myalgias, alleged 
muscle spasms, and bowel irregularities are due to an 
undiagnosed illness and/or a medically unexplained chronic 
multisymptom illness such as irritable bowel syndrome.

4.  The Veteran is already service-connected for an acquired 
psychiatric disorder, and the evaluation of this disability 
reflects that all of his current psychiatric impairment has 
been attributed to this disability.

5.  Even if the Veteran were not already service-connected 
for an acquired psychiatric disorder, there is no credible 
supporting evidence to corroborate his report of in-service 
stressors upon which his diagnosis of PTSD was based.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, his foot problems 
as due to an undiagnosed illness were incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).

2.  Resolving doubt in the Veteran's favor, an undiagnosed 
illness manifested by constellation of symptoms including 
multiple arthralgias, myalgias, alleged muscle spasms, and 
bowel irregularities was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

3.  PTSD was not incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 4.14, 4.130 (2009); Esteban v. Brown, 
6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that, for the reasons detailed 
below, it finds that service connection is warranted for the 
Veteran's undiagnosed illness service connection claims.  
Therefore, no further discussion of the VCAA is warranted 
with respect to these claims as any deficiency has been 
rendered moot.  Information concerning effective dates and 
ratings for these disabilities will be provided by the RO.  
If appellant then disagrees with any of those actions, he may 
appeal those decisions.

With respect to the claim for service connection for PTSD, 
the Board finds that, for the reasons detailed below, this 
claim must be denied as a matter of law.  In VAOPGCPREC 5-
2004 (July 23, 2004) VA's Office of General Counsel held that 
the VCAA does not require either notice or assistance when 
the claim cannot be substantiated under the law or based on 
the application of the law to undisputed facts.  Similarly, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board further notes that, even if the VCAA were 
applicable to current appeal, the Veteran was sent the 
requisite notice via letters dated in November 2001, December 
2002, November 2003, January 2006, and April 2008.  Taken 
together, these letters informed the Veteran of what was 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the April 2008 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran had the opportunity to present evidence and 
argument in support of his claims, to include at the October 
2007 Board hearing before the undersigned.  Nothing indicates 
he has identified the existence of any relevant evidence that 
has not been obtained or requested.  Moreover, he was 
accorded VA medical examinations regarding this case in April 
2003, December 2003, and February and July 2006.  As detailed 
below, the December 2003 and February 2006 examinations 
contain findings fully supportive of the Veteran's claims.  
For example, the February 2006 examination includes a 
diagnosis of PTSD based upon the Veteran's account of what 
occurred during service.  Nevertheless, his PTSD claim must 
be denied because of other facts in the record.  Accordingly, 
the Board finds that these examinations are adequate for 
resolution of this case.  The record also reflects that in 
August 2006 the RO made a formal finding that the Veteran 
provided insufficient information to research the case for a 
U.S. Army record.  Consequently, the Board finds that the 
duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Legal Analysis - Undiagnosed illness

In addition to the general rules detailed above, service 
connection may also be established for a chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than September 30, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record reflects the Veteran did have active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  As such, the aforementioned provisions are 
applicable to the instant case.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Initially, the Board notes that certain of the Veteran's 
complaints have been attributed to known clinical diagnoses 
such as his service-connected disabilities of the lumbar and 
cervical spines, right hip, left wrist, as well as 
gastroesophageal reflux disease (GERD).  He has also been 
found to have peripheral neuropathy of the lower extremities 
that accounts for at least part of his purported foot 
problems as detailed by the July 2006 VA examination.  
Nevertheless, he does have foot problems that have not been 
attributed to a known clinical diagnosis, nor has his 
constellation of symptoms such as multiple arthralgias, 
myalgias, alleged muscle spasms, and bowel irregularities.  
The Veteran has consistently complained of such symptoms, to 
include during his October 2007 Board hearing, and there are 
objective signs and symptoms of such documented in the 
treatment records and VA medical examinations.  

Moreover, the December 2003 VA general medical examination 
concluded that these symptoms were suggestive of irritable 
bowel syndrome which is recognized as a medically unexplained 
chronic multisymptom illness associated with service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The examiner further opined that the whole 
constellation was as likely as not to represent Gulf War 
syndrome.  In short, the examiner provided a competent 
medical opinion linking these complaints to the Veteran's 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.

The Board acknowledges that the July 2006 VA examination 
stated, in essence, that while the Veteran did have some 
symptoms suggestive of the diagnosis of irritable bowel 
syndrome, but using the Manning criteria, Rome criteria, or 
the American Gastroenterologic Society criteria, it was less 
likely as not that the Veteran had irritable bowel syndrome.  
However, this opinion did not explicitly rule out irritable 
bowel syndrome entirely.  Moreover, it still leaves the 
competent medical evidence as showing these complaints are 
either due to an undiagnosed illness and/or a medically 
unexplained chronic multisymptom illness such as irritable 
bowel syndrome.  For example, the July 2006 VA examiner 
diagnosed the Veteran's conditions as abdominal pain with 
abnormal bowel movements; and multiple complaints of the 
lower extremities including pain on the hips, knees, and cold 
sensation and sweating, and pain of the feet.  In other 
words, while the examiner opined that the Veteran did not 
have irritable bowel syndrome, the complaints were still not 
attributed to a known clinical diagnosis(es).  

The Board further notes that no competent medical opinion is 
of record that explicitly contradicts that of the December 
2003 VA examiner that these complaints were related to the 
Veteran's service in the Southwest Asia theater of operations 
during the Persian Gulf War.  As this opinion was based upon 
both an examination of the Veteran and an accurate 
understanding of his medical history based upon review of his 
VA claims folder, the Board finds that it is supported by an 
adequate foundation.  The Court has held that the Board 
cannot substitute its own unsubstantiated opinion for that of 
a competent medical professional.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board also notes that there is no affirmative evidence 
that these condition(s) were not incurred during active 
service; nor that it was caused by a supervening condition or 
event that occurred between the Veteran's period of active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; nor is 
there affirmative evidence that the disability is the result 
of the Veteran's own willful misconduct or the abuse of 
alcohol or drugs.  

In addition, the Court, noted in Alemany v. Brown, 9 Vet. 
App. 518 (1996), that in light of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  Further, in Gilbert, 1 supra, the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection is warranted for foot 
problems, as well as the constellation of symptoms such as 
multiple arthralgias, myalgias, alleged muscle spasms, and 
bowel irregularities, pursuant to the undiagnosed illness 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Legal Analysis - PTSD

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  38 C.F.R. § 4.125(a) 
requires that diagnoses of mental disorders conform to the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) and that if a diagnosis is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The Board acknowledges that the record, to include the 
February 2006 VA examination, reflects that the Veteran has 
been diagnosed with PTSD based upon his account of what 
occurred during service.  However, the Veteran is already 
service-connected for an acquired psychiatric disorder, 
specifically anxiety disorder, not otherwise specified; 
adjustment disorder with anxiety and depression that was 
granted in a March 2004 rating decision that also assigned a 
compensable disability evaluation.  The evaluation of this 
disability reflects that all of his current psychiatric 
impairment has been attributed to this disability.  Moreover, 
this disability is evaluated under Diagnostic Code 9413 which 
provides that it is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  38 C.F.R. § 4.130.  Diagnostic Code 9411 
provides that PTSD is also to be evaluated under this general 
rating formula.

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
The Court further found that the critical element was that 
none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

In this case, as detailed above, the Veteran is already 
service-connected for an acquired psychiatric disorder, all 
his current psychiatric impairment has been attributed to 
this disorder, and the disorder is evaluated based upon the 
same general rating formula used to evaluate PTSD.  
Therefore, a grant of service connection for PTSD would not 
result in any additional benefit to the Veteran and would, in 
fact, be in violation of the prohibition against pyramiding.  
38 C.F.R. § 4.14; Esteban v. Brown.  Consequently, the claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

The Board further notes that, even if the Veteran were not 
already service-connected for an acquired psychiatric 
disorder, there is no credible supporting evidence to 
corroborate his report of in-service stressors upon which his 
diagnosis of PTSD was based.  As already noted, the RO made a 
formal finding in August 2006 that the Veteran provided 
insufficient information to research the case for a U.S. Army 
record to corroborate his alleged stressful events in 
service.  No additional information has since been provided 
by the Veteran that would otherwise allow such research.  As 
there is no corroborating evidence, service connection would 
not be warranted for PTSD.  Therefore, this claim would still 
be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).



ORDER

Entitlement to service connection for foot problems as due to 
an undiagnosed illness is granted.

Entitlement to service connection for an undiagnosed illness 
manifested by constellation of symptoms including multiple 
arthralgias, myalgias, alleged muscle spasms, and bowel 
irregularities suggestive of irritable bowel syndrome (also 
claimed as joint pains) as due to an undiagnosed illness 
(multiple disabilities claim) is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


